— Casey, J.
Appeal from a judgment of the County Court of Delaware County (Estes, J.), rendered March 18, 1985, upon a verdict convicting defendant of the crimes of rape in the first degree, assault in the second degree and unlawful imprisonment in the first degree.
On August 27, 1984, the 21-year-old defendant was indicted for rape in the first degree, sodomy in the first degree, assault in the second degree and unlawful imprisonment in the first degree. The charges stemmed from defendant’s acts committed on July 13, 1984 on the person of a 27-year-old female whom he had met, socialized with in a bar and attempted to take home, stopping first at his place, where the crimes were committed. After trial by jury, defendant was convicted of all of the crimes charged except for the crime of sodomy, of which he was acquitted. Concurrent prison sentences of 5 to 15 years *863for rape, 1 to 5 years for assault and 1 to 3 years for unlawful imprisonment were imposed.
On this appeal, defendant argues that two grounds warrant reversal. The first is the denial by County Court of defendant’s motion for a substitution of attorneys on the eve of trial in the following circumstances. Pursuant to County Law § 722 (3), under which Delaware County assigns attorneys to its indigent defendants, County Court assigned Kevin A. Conine to represent defendant on August 27, 1984. Following the marking of the case "ready” by Conine, the court set jury selection for December 3, 1984 at 1:30 p.m. At that time, Conine orally requested to be relieved of his assignment, alleging that defendant had lost confidence in him. This application was denied. On the following day, the motion was renewed in writing and was entertained by the court in chambers in the presence of the District Attorney and attorney Robert Gould, who applied to be substituted as defense counsel. County Court denied the request for Gould’s substitution as assigned counsel due to the announced readiness of Conine to proceed. The court rescheduled jury selection for December 5 at 9:30 a.m., with trial to follow, and denied Gould’s oral application for leave to appeal. On December 5, 1984, an associate of Gould notified the court that an application for a stay was being made to the Appellate Division. The court then granted Conine’s application for $300 investigation expenses and rescheduled jury selection for 1:30 p.m. On December 6, 1984, similar applications were denied. Gould informed the court by telephone that he might be retained as counsel and the court advised him that future applications had to be in writing; jury selection was rescheduled to commence December 10, 1984 at 1:30 p.m. On December 7, 1984, a Justice of the Appellate Division denied Gould’s ex parte application for a temporary restraining order and County Court again denied Conine’s ex parte application to withdraw and for a continuance. The court detailed its decision, questioning defendant’s good faith in the attempted substitution and the validity of Gould’s actual retainer.
On December 10, 1984 at 1:40 p.m., defendant, Conine, Gould and the District Attorney appeared before County Court. Gould renewed his application for substitution as retained counsel but equivocated on his readiness for trial. The court informed Gould that if he would state that he was ready to go to trial by selecting a jury, then the court would recognize him as defendant’s attorney. Again Gould equivocated. The court then refused to recognize Gould as defen*864dant’s attorney and denied Gould’s participation in the trial and directed Conine to proceed.
In our opinion, County Court complied with the mandate of People v Arroyave (49 NY2d 264) and demonstrated commendable restraint in regard to the equivocating position taken by defendant’s attorneys. After reading the entire record, we are convinced that there was sufficient evidence for County Court’s determination that statements made by the proposed substituted counsel were unreliable insofar as they represented counsel’s ability to proceed to trial. The facts outlined above do not approach a constitutional deprivation of defendant’s choice of attorneys.
As to defendant’s claim of error in the lack of effective legal representation, it is noted that Conine exhibited a familiarity with the case, vigorously defended it and displayed a good working knowledge of the principles of criminal law (see, People v Berard, 112 AD2d 470). As a result, defendant was acquitted of the charge of sodomy in the first degree.
Lastly, defendant contends that his right to a fair trial was substantially prejudiced when he was paraded before the jurors shackled in handcuffs without a showing of intent to escape or violent propensities. The record does not reveal that the handcuffing of defendant occurred in the jury’s presence at any time. Rather, it occurred at the jail in a separate building from the courthouse. In any event, County Court offered to instruct the jury in regard to shackling if it became necessary. Such instructions were never requested or necessary since defendant never appeared before the jury shackled. Accordingly, defendant’s claim is meritless. The judgment of conviction should be affirmed.
Judgment affirmed. Main, J. P., Casey, Weiss and Harvey, JJ., concur.